Exhibit 10.2

 

CATELLUS DEVELOPMENT CORPORATION

2003 PERFORMANCE AWARD PLAN

(Restated to Incorporate Amendments through May 5, 2004)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

SECTION 1.

  PURPOSE    1

SECTION 2.

  DEFINITIONS; RULES OF CONSTRUCTION    1

SECTION 3.

  ELIGIBILITY    6

SECTION 4.

  AWARDS    6

SECTION 5.

  SHARES OF STOCK AND UNITS AVAILABLE UNDER PLAN    9

SECTION 6.

  AWARD AGREEMENTS    11

SECTION 7.

  ADJUSTMENTS; CHANGE OF CONTROL; ACQUISITIONS    13

SECTION 8.

  ADMINISTRATION    16

SECTION 9.

  NON-EMPLOYEE DIRECTOR AWARDS    18

SECTION 10.

  NON-EMPLOYEE DIRECTOR STOCK UNITS    20

SECTION 11.

  AMENDMENT AND TERMINATION OF THIS PLAN AND AWARD AGREEMENTS    21

SECTION 12.

  MISCELLANEOUS    21

APPENDIX A-1

  TERMS AND PROVISIONS APPLICABLE TO DIRECTOR RESTRICTED STOCK UNIT AWARDS   
A1-1

APPENDIX A-2.

  TERMS AND PROVISIONS APPLICABLE TO DIRECTOR STOCK UNIT AWARDS    A2-1

SCHEDULE 1.

  STOCK UNIT AWARD AGREEMENT FOR NON-EMPLOYEE DIRECTORS.    S-1





 

-i-



--------------------------------------------------------------------------------

CATELLUS DEVELOPMENT CORPORATION

2003 PERFORMANCE AWARD PLAN

 

SECTION 1. Purpose.

 

The purpose of this Plan is to benefit the Corporation’s stockholders by
encouraging high levels of performance by individuals who contribute to the
success of the Corporation and its Subsidiaries and to enable the Corporation
and its Subsidiaries to attract, motivate, retain and reward talented and
experienced individuals. This Plan is also intended to enable the Corporation to
attract, motivate and retain experienced and knowledgeable independent directors
through the benefits provided under Sections 9 and 10.

 

SECTION 2. Definitions; Rules of Construction.

 

(a) Defined Terms. The terms defined in this Section shall have the following
meanings for purposes of this Plan:

 

“Award” means an award granted pursuant to Section 4, Section 9 or Section 10.

 

“Award Agreement” means an agreement described in Section 6, Section 9 or
Section 10 entered into between the Corporation and a Participant, setting forth
the terms and conditions of an Award granted to a Participant.

 

“Beneficiary” means a person or persons (including a trust or trusts) validly
designated by a Participant or, in the absence of a valid designation, entitled
by will or the laws of descent and distribution, to receive the benefits
specified in the Award Agreement and under this Plan in the event of a
Participant’s death.

 

“Board of Directors” or “Board” means the Board of Directors of the Corporation.

 

“Business Combination” is defined in Section 7(c)(3).

 

“Cash-Based Awards” means Awards, as described in Section 4(a)(5), that, if
paid, must be paid in cash and that are neither denominated in nor have a value
derived from the value of, nor an exercise or conversion privilege at a price
related to, shares of Stock.

 

“Change of Control” is defined in Section 7(c).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means the Compensation and Benefits Committee or the Special
Committee, unless the context requires otherwise, except that in the case of
Awards to Non-Employee Directors, “Committee” means the Board.

 

“Compensation and Benefits Committee” means the Compensation and Benefits
Committee of the Board, whose members are appointed by the Board from time to
time. All of the members of the Compensation and Benefits Committee, which may
not be less than two, are intended at all

 

1



--------------------------------------------------------------------------------

times to qualify as “outside directors” within the meaning of Section 162(m) of
the Code, and as “non-employee directors” within the meaning of Rule 16b-3;
provided, however, that the failure of a member of such committee to so qualify
shall not be deemed to invalidate any Award granted by such committee. Although
the Compensation and Benefits Committee has the authority under the Plan to make
grants of Awards to any Employee or Officer, it is anticipated that the
Compensation and Benefits Committee will make grants of Awards only to those
Employees and Officers who are subject to Section 16 of the Exchange Act or
Section 162(m) of the Code and the rules promulgated thereunder.

 

“Corporation” means Catellus Development Corporation.

 

“Deferral Plan” means the Corporation’s Non-Employee Directors Deferred Stock
Compensation Plan, which has been terminated.

 

“Director Restricted Stock Unit” means a non-voting unit of measurement that is
deemed for bookkeeping purposes to be equivalent to one outstanding share of
Common Stock of the Corporation (subject to adjustment) solely for purposes of
this Plan.

 

“Director Restricted Stock Unit Account” means the bookkeeping account
established under Section 9 and maintained by the Corporation on behalf of each
Participant and credited with Director Restricted Stock Units in accordance with
Section 9.

 

“Director Restricted Stock Unit Award” means a deferred payment award payable in
Common Stock based on Director Restricted Stock Units credited to a Director
Restricted Stock Unit Account under Section 9.

 

“Director Stock Unit” means a non-voting unit of measurement that is deemed for
bookkeeping purposes to be equivalent to one outstanding share of Common Stock
of the Corporation (subject to adjustment) solely for purposes of this Plan.

 

“Director Stock Unit Account” means the bookkeeping account established under
Section 10 and maintained by the Corporation on behalf of each Participant and
credited with Director Stock Units in accordance with Section 10.

 

“Director Stock Unit Award” means a deferred payment award payable in Common
Stock based on Director Stock Units credited to a Director Stock Unit Account
under Section 10.

 

“Distribution Subaccounts” is defined in Appendix A-2, Section 3(a).

 

“Dividend Equivalent” means the right to receive the equivalent value (in cash
or common stock) of dividends paid on Stock.

 

“EBIDTA” means earnings before interest, depreciation, taxes and amortization.

 

“Employee” means any employee (whether or not also a director) of the
Corporation or any of its Subsidiaries, but excludes any part-time employee
(defined for these purposes as a person regularly working fewer than 30 hours
per week) or a temporary employee.

 

-2-



--------------------------------------------------------------------------------

“EPS” means earnings per common share on a fully diluted basis determined by
dividing (i) net earnings, less dividends on preferred stock of the Corporation
by (ii) the weighted average number of common shares and common share
equivalents outstanding.

 

“EVA” means economic value added. EVA shall be computed by multiplying the
difference between the rate of return on capital and the cost of capital by the
economic book value of the capital committed to the business, as determined by
the Committee at the time an Award is granted.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Executive Officer” means executive officer as defined in Rule 3b-7 under the
Exchange Act, provided that, if the Board has designated the executive officers
of the Corporation for purposes of reporting under the Exchange Act, the
designation shall be conclusive for purposes of this Plan.

 

“Fair Market Value” means the closing price of the relevant security for the
applicable date as reported on the composite tape of New York Stock Exchange
issues (or, if the security is not so listed, the principal national stock
exchange on which the security is then listed or, if the security is not listed
on any national stock exchange, such other reporting system as shall be selected
by the Committee). The Committee shall determine the Fair Market Value of any
security that is not publicly traded using criteria as it shall determine, in
its sole discretion, to be appropriate for the valuation.

 

“FFO” means funds from operations for the applicable period, as reflected in the
Corporation’s periodic financial reports for the period, on an aggregate,
diluted and/or per share basis.

 

“For Cause” means (i) the continued failure by the Participant to substantially
perform his or her duties with the Corporation or a Subsidiary (other than any
such failure resulting from his or her incapacity due to physical or mental
illness), or (ii) conduct by the Participant which is materially injurious to
the Corporation or a Subsidiary, monetarily or otherwise, in either case as
determined by the Committee.

 

“Incentive Stock Option” is defined in Section 4(a)(2).

 

“Incumbent Board” is defined in Section 7(c)(2).

 

“Insider” means any person who is subject to Section 16(b) of the Exchange Act.

 

“Meeting Fees” is defined in Appendix A-2, Section 3(a).

 

“Net Cash Flow” means cash and cash equivalents derived from either (i) net cash
flow from operations or (ii) net cash flow from operations, financings, and
investing activities, as determined by the Committee at the time an Award is
granted.

 

“Non-Employee Director” means a member of the Board of Directors of the
Corporation who is not also an Employee.

 

-3-



--------------------------------------------------------------------------------

“Nonqualified Stock Option” is defined in Section 4(a)(1).

 

“Officer” means any officer (whether or not also an employee) of the Corporation
or any of its Subsidiaries, but excludes, in the case of an Incentive Stock
Option, an Officer of any Subsidiary that is not a “subsidiary corporation” of
the Corporation as defined in Code Section 424(f).

 

“Option” means a Nonqualified Stock Option or an Incentive Stock Option, as
described in Section 4(a)(1) or (2).

 

“Participant” means any Employee, any Officer or any Non-Employee Director who
is granted an Award pursuant to this Plan that remains outstanding.

 

“Performance-Based Awards” is defined in Section 4(b).

 

“Performance Goal” means EBITDA, EPS, EVA, FFO, ROE, Net Cash Flow, Total
Stockholder Return, any individual quantity that is used to determine any of the
foregoing, receipt of entitlements or natural resource permits, completion or
closing of transactions, construction or inventory or investment activity,
bringing assets to market, hiring or other staffing targets, resolution of
administrative or judicial proceedings or disputes, new clients, customers, or
relationships, and any budget or projections for any of the preceding items for
future expenses. “Performance Goals” means any combination of the items listed
in the preceding sentence.

 

“QDRO” means a qualified domestic relations order as defined in Section 414(p)
of the Code or Title I, Section 206(d)(3) of the Employee Retirement Income
Security Act of 1974, as amended from time to time (to the same extent as if
this Plan was subject thereto), or the applicable rules thereunder.

 

“Qualifying Option” is defined in Section 4(b).

 

“Qualifying Stock Appreciation Right” is defined in Section 4(b).

 

“Retainer” means the annual retainer payable by the Corporation to a
Non-Employee Director.

 

“ROE” means consolidated net income of the Corporation (less preferred
dividends) divided by the average consolidated common stockholders equity.

 

“Rule 16b-3” means Rule 16b-3 under Section 16 of the Exchange Act, as amended
from time to time.

 

“Share-Based Awards” means Awards, as described in Sections 4(a)(1) through (4),
that are payable or denominated in or have a value derived from the value of, or
an exercise or conversion privilege at a price related to, shares of Stock and
Awards under Section 10.

 

“Share Units” means the number of units under a Share-Based Award that is
payable solely in cash or is actually paid in cash, determined by reference to
the number of shares of Stock by which the Share-Based Award is measured.

 

-4-



--------------------------------------------------------------------------------

“Special Committee” means a committee consisting of one or more members of the
Board that is appointed by the Board from time to time. The member or members of
the Special Committee need not qualify as “outside directors” within the meaning
of Section 162(m) of the Code, or as “non-employee directors” within the meaning
of Rule 16b-3. Although the Special Committee has the authority under the Plan,
within limits (if any) authorized by the Compensation and Benefits Committee, or
the Board, to make grants of Awards to any Employee or Officer, it is
anticipated that if any member of the Special Committee does not qualify as an
“outside director” or “non-employee director,” the Special Committee will make
grants of Awards only to those Participants who are not subject to Section 16 of
the Exchange Act or Section 162(m) of the Code and the rules promulgated
thereunder.

 

“Stock” means shares of Common Stock of the Corporation, par value $.01 per
share, subject to adjustments made under Section 7 or by operation of law.

 

“Stock Appreciation Right” is defined in Section 4(a)(3).

 

“Stock Trading Price” means the average of the closing prices of the relevant
security for 30 consecutive days as reported on the composite tape of New York
Stock Exchange issues (or, if the security is not so listed, the principal
national stock exchange on which the security is then listed or, if the security
is not listed on any national stock exchange, such other reporting system as
shall be selected by the Committee). The Committee shall determine the Stock
Trading Price of any security that is not publicly traded using criteria that it
shall determine, in its sole discretion, to be appropriate for the valuation.

 

“Subsidiary” means, as to any person, any corporation, association, partnership,
joint venture or other business entity of which 50% or more of the voting stock
or other equity interests (in the case of entities other than corporations) is
owned or controlled (directly or indirectly) by that entity, or by one or more
of the Subsidiaries of that entity, or by a combination thereof.

 

“Total Stockholder Return” means, with respect to the Corporation or other
entities (if measured on a relative basis), the (i) change in the market price
of its common stock (as quoted in the principal market on which it is traded as
of the beginning and ending of the period) plus dividends and other
distributions paid, divided by (ii) the beginning quoted market price, all of
which is adjusted for any changes in equity structure including, but not limited
to, stock splits and stock dividends.

 

(b) Financial and Accounting Terms. Except as otherwise expressly provided or
the context otherwise requires, financial and accounting terms, including terms
defined herein as Performance Goals, are used as defined for purposes of, and
shall be determined in accordance with, generally accepted accounting principles
and as derived from the audited consolidated financial statements of the
Corporation, prepared in the ordinary course of business.

 

(c) Rules of Construction. For purposes of this Plan and the Award Agreements,
unless otherwise expressly provided or the context otherwise requires, the terms
defined in this Plan include the plural and the singular, and pronouns of either
gender or neuter shall include, as appropriate, the other pronoun forms.

 

-5-



--------------------------------------------------------------------------------

SECTION 3. Eligibility.

 

Any one or more Awards may be granted to any Employee or any Officer who is
designated by the Compensation and Benefits Committee or the Special Committee
to receive an Award. Non-Employee Directors shall not be eligible to receive any
Awards except for (a) the Nonqualified Stock Options, Stock Appreciation Rights,
restricted stock awards and/or Director Restricted Stock Units to the extent
provided under the provisions of Section 9, and (b) Director Stock Unit Awards
pursuant to Section 10.

 

SECTION 4. Awards.

 

(a) Type of Awards. Each Committee may grant any of the following types of
Awards, either singly, in tandem, or in combination with other Awards:

 

(1) Nonqualified Stock Options. A Nonqualified Stock Option is an Award in the
form of an option to purchase Stock that is not intended to comply with the
requirements of Code Section 422. The exercise price of each Nonqualified Stock
Option granted under this Plan shall be not less than the Fair Market Value of
the Stock on the date that the Option is granted.

 

(2) Incentive Stock Options.

 

(A) General Code Provisions. An Incentive Stock Option is an Award in the form
of an option to purchase Stock that is intended to comply with the requirements
of Code Section 422 or any successor section of the Code. Incentive Stock
Options may only be granted to Employees of the Corporation or a Subsidiary that
qualifies as a “subsidiary corporation” pursuant to Section 424(f) of the Code.
For this purpose, a “subsidiary corporation” means any Subsidiary that is a
corporation in an unbroken chain of corporations beginning with the Corporation
if, at the time of the granting of the option, each of the corporations other
than the last corporation in the unbroken chain of corporations owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. The exercise price of each
Incentive Stock Option granted under this Plan shall be not less than the Fair
Market Value of the Stock on the date that the Option is granted; provided,
however, that the exercise price of any Incentive Stock Option granted to a
Participant who owns more than 10% of the total combined voting power of all
classes of stock of the Corporation or any Subsidiary shall not be less than
110% of such Fair Market Value. In addition, the Committee shall include such
other terms of any Incentive Stock Option as it deems necessary or desirable to
qualify the Option as an incentive stock option under the provisions of Section
422 of the Code.

 

(B) $100,000 Limit. To the extent that the aggregate “fair market value” of
Stock with respect to which one or more incentive stock options first become
exercisable by a Participant in any calendar year exceeds $100,000, taking into
account both Stock subject to Incentive Stock Options under this Plan and stock
subject to incentive stock options under all other plans of the Corporation or
of other entities referenced in Code Section 422(d)(1), the Options shall be
treated as Nonqualified Stock Options. In reducing the number of options treated
as incentive stock options to meet the $100,000 limit, the most recently granted
options shall be reduced first. To the extent a reduction of simultaneously
granted options is necessary

 

-6-



--------------------------------------------------------------------------------

to meet the $100,000 limit, the Committee may, in the manner and to the extent
permitted by law, designate which shares of Common Stock are to be treated as
shares acquired pursuant to the exercise of an Incentive Stock Option.

 

(3) Stock Appreciation Rights. A Stock Appreciation Right is an Award in the
form of a right to receive, upon surrender of the right, but without other
payment, an amount based on appreciation in the value of Stock over a base price
established in the Award, payable in cash, Stock or such other form or
combination of forms of payout, at times and upon conditions (which may include
a Change of Control), as may be approved by the Committee. The minimum base
price of a Stock Appreciation Right granted under this Plan shall be not less
than the lower of the Fair Market Value of the underlying Stock on the date the
Stock Appreciation Right is granted or, in the case of a Stock Appreciation
Right related to an Option (whether already outstanding or concurrently
granted), the exercise price of the related Option.

 

(4) Other Share-Based Awards. Each Committee may from time to time grant Awards
under this Plan that provide Participants with Stock or the right to purchase
Stock, or provide other incentive Awards (including, but not limited to,
restricted stock, phantom stock or units, performance stock or units, bonus
stock, dividend equivalent units, partnership profits interest convertible to
Stock, convertible preferred stock, convertible debentures, exchangeable
securities or similar securities or rights) that have a value derived from the
value of, or an exercise or conversion privilege at a price related to, or that
are otherwise payable in shares of Stock, as well as Awards valued by reference
to Subsidiary performance. The Awards shall be in a form determined by the
Committee, provided that the Awards shall not be inconsistent with the other
express terms of this Plan.

 

(5) Cash-Based Awards. Cash-Based Awards are Awards that provide Participants
with the opportunity to earn a cash payment based upon the level of performance
relative to one or more performance goals established by the Committee for an
award cycle consisting of any period of time up to five years. For each award
cycle, the Committee shall determine the size of the Awards, the performance
goals, the performance target levels as to each of the performance goals, the
level or levels of achievement necessary for award payments and the weighting of
the performance goals, if more than one performance goal is applicable.

 

(b) Special Performance-Based Awards. Without limiting the generality of the
foregoing, any of the type of Awards listed in Section 4(a) also may be granted
by the Compensation and Benefits Committee as awards that satisfy the
requirements for “performance-based compensation” within the meaning of Code
Section 162(m) (“Performance-Based Awards”), the grant, vesting, exercisability,
or payment of which depends on the degree of achievement of the specific and
preestablished target levels established by the Compensation and Benefits
Committee with respect to one or more of the Performance Goals for the
Corporation, any of its subsidiaries, or any of their divisions or other
business units, or any groups thereof. Notwithstanding anything contained in
this Section 4(b) to the contrary, any Option or Stock Appreciation Right
awarded by the Compensation and Benefits Committee with an exercise price or a
base price not less than Fair Market Value on the date of grant shall be subject
only to the requirements of clauses (1) and (3)(A) below in order for such
Awards to satisfy the requirements for Performance-Based Awards under this
Section 4(b) (with such Awards hereinafter referred to as a “Qualifying Option,”
or a “Qualifying Stock Appreciation Right,”

 

-7-



--------------------------------------------------------------------------------

respectively). With the exception of any Qualifying Option or Qualifying Stock
Appreciation Right, an Award by the Compensation and Benefits Committee that is
intended to satisfy the requirements of this Section 4(b) shall be designated as
a Performance-Based Award at the time of grant.

 

(1) Eligible Class. The eligible class of persons for Awards under this Section
4(b) shall be all Employees and Officers.

 

(2) Performance Goals. The specific performance targets for any Awards under
this Section 4(b) (other than Qualifying Options and Qualifying Stock
Appreciation Rights) shall be, on an absolute or relative basis, based on one or
more of the Performance Goals. The specific performance target(s) with respect
to Performance Goal(s) must be established by the Compensation and Benefits
Committee in advance of the deadlines applicable under Code Section 162(m) and
while the performance relating to the Performance Goal(s) remains substantially
uncertain. The Compensation and Benefits Committee shall provide, in terms of an
objective formula or standard for each Participant, the method of computing the
maximum amount payable or maximum number of shares of Stock or Share Units
issuable to the Participant if the specific targets are attained (subject to the
other provision of this Plan). The objective formula or standard shall preclude
the use of discretion to increase the amount of any cash or shares of Stock or
Stock Units earned pursuant to the terms of an Award.

 

(3) Individual Limits.

 

(A) Share-Based Awards. The maximum number of shares of Stock or Share Units
that are issuable under Options, Stock Appreciation Rights or other Share-Based
Awards (described under Section 4(a)(4)) that are granted as Performance-Based
Awards during any one calendar year to any one Participant under this Plan shall
not exceed 1,000,000, either individually or in the aggregate, subject to
adjustment as provided in Section 7. Awards that are canceled during the year
shall be counted against this limit to the extent required by Code Section
162(m).

 

(B) Cash-Based Awards. The aggregate amount of compensation to be paid to any
Participant under this Plan in respect of Cash-Based Awards that are granted
during any one calendar year to any one individual as Performance-Based Awards
shall not exceed $2,500,000.

 

(4) Committee Certification. Before any Performance-Based Award under this
Section 4(b) (other than Qualifying Options and Qualifying Stock Appreciation
Rights) is paid, the Compensation and Benefits Committee must certify in writing
(by resolution or otherwise) that the applicable Performance Goal(s) and any
other material terms of the Performance-Based Award were satisfied; provided,
however, that a Performance-Based Award may be paid without regard to the
satisfaction of the applicable Performance Goal in the event of a Change of
Control as provided in Section 7(b).

 

(5) Terms and Conditions of Awards; Committee Discretion to Reduce Performance
Awards. The Compensation and Benefits Committee shall have discretion to
determine the conditions, restrictions or other limitations, in accordance with
the terms of this Plan and Code

 

-8-



--------------------------------------------------------------------------------

Section 162(m), on the payment of individual Performance-Based Awards under this
Section 4(b). To the extent set forth in an Award Agreement, the Compensation
and Benefits Committee may reserve the right to reduce the amount payable in
accordance with any standards or on any other basis (including the Committee’s
discretion), as the Compensation and Benefits Committee may impose.

 

(6) Adjustments. In the event of (i) a change in corporate capitalization, a
corporate transaction or a complete or partial corporate liquidation, or (ii)
any extraordinary gain or loss or other event that is treated for accounting
purposes as an extraordinary item under generally accepted accounting
principles, or (iii) any material change in accounting policies or practices
affecting the Corporation and/or the Performance Goals or targets, then, to the
extent any of the foregoing events (or a material effect thereof) was not
anticipated at the time the targets were set, the Compensation and Benefits
Committee shall make adjustments to the Performance Goals and/or targets,
applied as of the date of the event, and based solely on objective criteria, so
as to neutralize, in the Compensation and Benefits Committee’s judgment, the
effect of the event on the applicable Performance-Based Award. In addition, the
Compensation and Benefits Committee may determine at the time the specific
performance targets are established that adjustments shall apply to the
objective formula or standard with respect to the applicable performance target
to take into account, in whole or in part, in any manner specified by the
Compensation and Benefits Committee, any one or more of the following events
that is anticipated to occur during the performance period: (i) a change in
corporate capitalization, a corporate transaction or a complete or partial
corporate liquidation, (ii) any extraordinary gain or loss or other
extraordinary item, or (iii) any material change in accounting policies or
practices, which adjustments shall be determined in accordance with generally
accepted accounting principles and standards unless the Compensation and
Benefits Committee designates another objective method of measurement.

 

(7) Interpretation. Except as specifically provided in this Section 4(b), the
provisions of this Section 4(b) shall be interpreted and administered by the
Compensation and Benefits Committee in a manner consistent with the requirements
for exemption of Performance-Based Awards granted to Executive Officers as
“performance-based compensation” under Code Section 162(m) and regulations and
other interpretations issued by the Internal Revenue Service thereunder.

 

(c) Maximum Term of Awards. Except as provided in or pursuant to Section 10, no
Award that contemplates exercise or conversion may be exercised or converted to
any extent, and no other Award that defers vesting, shall remain outstanding and
unexercised, unconverted or unvested more than 10 years after the date the Award
was initially granted.

 

SECTION 5. Shares of Stock and Units Available under Plan.

 

(a) Aggregate Share and Unit Limit. The maximum number of shares of Stock that
may be issued pursuant to this Plan for all Share-Based Awards (including
Incentive Stock Options, Share Units, and Director Stock Units) is 2,000,000,
subject to adjustment as provided in this Section 5 or Section 7. Of that
number, all may be issued as Options but no more than 1,500,000 shares may be
issued as restricted stock and/or pursuant to Share-Based Awards other than (1)
Options, (2) Stock Appreciation Rights, (3) Director Stock Units, or (4) Awards
granted in lieu of cash compensation that would otherwise be payable to the
Participant and have a value equal to such cash compensation.

 

-9-



--------------------------------------------------------------------------------

(b) Reissue of Shares and Other Awards. Any unexercised, unconverted, unvested
or undistributed portion of any expired, canceled, terminated, or forfeited
Award, or any alternative form of consideration under an Award that is not paid
in connection with the settlement of an Award or any portion of an Award, shall
again be available for Award under Section 5(a) or 5(b), as applicable, whether
or not the Participant has received benefits of ownership (such as dividends or
dividend equivalents or voting rights) during the period in which the
Participant’s ownership was restricted or otherwise not vested. Shares of Stock
that are issued pursuant to Awards and subsequently reacquired by the
Corporation pursuant to the terms and conditions of the Awards shall be
available for reissuance under the Plan. If the Corporation withholds shares of
Stock pursuant to Section 5(g), the number of shares that would have been
deliverable with respect to an Award but that are withheld may in effect not be
issued but the aggregate number of shares issuable with respect to the
applicable Award shall be reduced by the number of shares withheld and such
shares shall be available for additional Awards under this Plan.

 

(c) Interpretive Issues. Additional rules for determining the number of shares
of Stock or Share Units authorized under this Plan may be adopted by the
Committee, as it deems necessary or appropriate.

 

(d) Source of Shares; No Fractional Shares. The Stock that may be issued (which
term includes Stock reissued or otherwise delivered) pursuant to an Award under
this Plan may be treasury or authorized but unissued Stock or Stock reacquired,
subsequently or in anticipation of a transaction under this Plan, in the open
market or in privately negotiated transactions to satisfy the requirements of
this Plan. No fractional shares shall be issued but fractional interests may be
accumulated. The Committee, however, may determine that cash, other securities,
or other property will be paid or transferred in lieu of any fractional share
interests.

 

(e) Consideration. The Stock issued under this Plan may be issued (subject to
Section 12(d)) for any lawful form of consideration, the value of which equals
the par value of the Stock or such greater or lesser value as the Committee,
consistent with Sections 12(d), 4(a)(1), 4(a)(2) and 4(a)(3), may require.

 

(f) Purchase or Exercise Price; Withholding. The exercise or purchase price (if
any) of the Stock issuable pursuant to any Award and any withholding obligation
under applicable tax laws shall be paid in cash or, subject to the Committee’s
express authorization and the restrictions, conditions and procedures the
Committee may impose, any one or combination of (i) cash, (ii) a check payable
to the order of the Corporation, (iii) the delivery of shares of Stock, provided
that any such shares used in payment shall have been owned by the Participant at
least six months prior to the date of exercise (or with the consent of the
Committee, for less than six months), (iv) a reduction in the amount of Stock or
other amounts otherwise issuable or payable pursuant to such Award, (v) notice
and third party payment in such manner as may be authorized by the Committee in
accordance with Section 5(g) below, or (vi) with respect to a Participant who is
not an Executive Officer or a director of the Corporation the delivery of a
promissory note, or other obligation for the future payment in money, the terms
and conditions of which shall be determined (subject to Section 12(d)) by the
Committee. In the case of a payment by the means

 

-10-



--------------------------------------------------------------------------------

described in clause (iii) or (iv) above, the Stock to be so delivered or offset
shall be determined by reference to the Fair Market Value of the Stock on the
date as of which the payment or offset is made.

 

(g) Cashless Exercise. The Committee may permit the exercise of the Award and
payment of any applicable withholding tax in respect of an Award by delivery of
written notice, subject to the Corporation’s receipt of a third party payment in
full in cash for the exercise price and the applicable withholding prior to
issuance of Stock, in the manner and subject to the procedures as may be
established by the Committee.

 

SECTION 6. Award Agreements.

 

Each Award under this Plan shall be evidenced by an Award Agreement in a form
approved by the Committee setting forth, in the case of Share-Based Awards, the
number of shares of Stock or Share Units, as applicable, subject to the Award,
and the price (if any) and term of the Award and, in the case of
Performance-Based Awards, the applicable Performance Goals. The Award Agreement
shall also set forth (or incorporate by reference) other material terms and
conditions applicable to the Award as determined by the Committee consistent
with the limitations of this Plan.

 

(a) Incorporated Provisions. Award Agreements shall be subject to the terms of
this Plan and shall be deemed to include the following terms, unless the
Committee in the Award Agreement otherwise (consistent with applicable legal
considerations) provides:

 

(1) Nonassignability. The Award shall not be assignable nor transferable, except
(A) by will or by the laws of descent and distribution, or (B) in the case of an
Award that is not an Incentive Stock Option, pursuant to a QDRO or any other
exception to transfer restrictions expressly permitted by the Committee and set
forth in the Award Agreement (or an amendment thereto), or (C) in the case of
Awards constituting Incentive Stock Options, as permitted by the Code. The
restrictions on exercise and transfer shall not be deemed to prohibit, to the
extent permitted by the Committee, transfers of Awards other than Incentive
Stock Options without consideration for estate planning, financial planning, and
charitable purposes, nor transfers to such other persons or in such other
circumstances as the Committee may in the Award Agreement expressly permit.
During the lifetime of a Participant the Award shall be exercised only by such
Participant or by his or her guardian or legal representative, except as
expressly otherwise provided consistent with the foregoing transfer
restrictions. A Participant may designate a Beneficiary or Beneficiaries to
receive the Participant’s benefits under the Plan in the event of the
Participant’s death upon forms provided by and subject to conditions imposed by
the Corporation and the designation of a Beneficiary hereunder shall not
constitute a transfer prohibited by the foregoing provisions.

 

(2) Rights as Stockholder. A Participant shall have no rights as a holder of
Stock with respect to any unissued securities covered by an Award until the date
the Participant becomes the holder of record of these securities. Except as
provided in Section 7, no adjustment or other provision shall be made for
dividends or other stockholder rights, except to the extent that the Award
Agreement provides for dividend equivalents or similar economic benefits.

 

-11-



--------------------------------------------------------------------------------

(3) Withholding. The Corporation shall be entitled to require payment in cash or
deduction from other compensation payable to each Participant of any sums
required by federal, state, or local tax law to be withheld with respect to the
issuance, vesting, exercise, or payment of any Award. The Compensation and
Benefits Committee may, in its discretion and in satisfaction of the foregoing
requirement, allow such Participant to elect to have the Corporation withhold
shares of Stock otherwise issuable under such Award (or allow the return of
shares of Stock) having a Fair Market Value equal to the sums required to be
withheld. Notwithstanding any other provision of the Plan, the number of shares
of Stock which may be withheld with respect to the issuance, vesting, exercise,
or payment of any Award (or which may be repurchased from the Participant within
six months after such shares of Stock were acquired by the Participant from the
Corporation) to satisfy the Participant’s federal and state income and payroll
tax liabilities with respect to the issuance, vesting, exercise, or payment of
the Award shall be limited to the number of shares which have a Fair Market
Value on the date of withholding or repurchase equal to the aggregate amount of
such liability based on the minimum statutory withholding rates for federal and
state income and payroll tax purposes that are applicable to such supplemental
taxable income. In the case of an Award paid in shares of Stock, a Participant
shall satisfy the withholding obligation as provided in Section 5(g).

 

(4) Option Holding Period. Subject to the authority of the Committee under
Section 7, a minimum six-month period shall elapse between the date of initial
grant of any Option and the sale of the underlying shares of Stock, and the
Corporation may impose legend and other restrictions on the Stock issued on
exercise of the Options to enforce this requirement.

 

(b) Other Provisions. Award Agreements may include other terms and conditions as
the Committee shall approve including, but not limited to, the following:

 

(1) Termination of Employment. A provision describing the treatment of an Award
in the event of the retirement, disability, death or other termination of a
Participant’s employment with or services to the Corporation or any Subsidiary,
including any provisions relating to the vesting, exercisability, forfeiture or
cancellation of the Award in these circumstances, subject, in the case of
Performance-Based Awards, to any applicable requirements for “performance-based
compensation” under Code Section 162(m).

 

(2) Vesting; Effect of Termination; Change of Control. Any other terms
consistent with the terms of this Plan as are necessary and appropriate to
effect the Award to the Participant including, but not limited to, the vesting
provisions, any requirements for continued employment, any other restrictions or
conditions (including performance requirements) of the Award, and the method by
which (consistent with Section 7) the restrictions or conditions lapse, and the
effect on the Award of a Change of Control.

 

(3) Replacement and Substitution. Any provisions permitting or requiring the
surrender of outstanding Awards or securities held by the Participant in whole
or in part in order to exercise or realize rights under or as a condition
precedent to other Awards, or in exchange for the grant of new or amended Awards
under similar or different terms; provided, however, that no such exchange shall
have the effect of reducing the exercise price or purchase price of an Award
previously issued under this Plan, except in connection with an adjustment
permitted pursuant to Section 7.

 

-12-



--------------------------------------------------------------------------------

(4) Termination of Benefits. A provision that any and all unexercised Awards and
all rights under this Plan of a Participant who received such Award (or his or
her designated Beneficiary or legal representative) and the exercise or vesting
thereof, shall be forfeited if, prior to the time of such exercise, the
Participant shall (i) be employed by a competitor of, or shall be engaged in any
activity in competition with, the Corporation without the Corporation’s consent,
(ii) divulge without the Corporation’s consent any secret or confidential
information belonging to the Corporation, (iii) engage in any other activities
which would constitute grounds for termination For Cause, or (iv) be terminated
For Cause.

 

(c) Contract Rights, Forms and Signatures. Any obligation of the Corporation to
any Participant with respect to an Award shall be based solely upon contractual
obligations created by this Plan and an Award Agreement. No Award shall be
enforceable until the Award Agreement or a receipt has been signed by the
Participant and on behalf of the Corporation by an Executive Officer (other than
the recipient) or his or her delegate. By executing the Award Agreement or
receipt, a Participant shall be deemed to have accepted and consented to the
terms of this Plan and any action taken in good faith under this Plan by and
within the discretion of the Committee, the Board of Directors or their
delegates. Unless the Award Agreement otherwise expressly provides, there shall
be no third party beneficiaries of the obligations of the Corporation to the
Participant under the Award Agreement.

 

SECTION 7. Adjustments; Change of Control; Acquisitions.

 

(a) Adjustments. If there shall occur any recapitalization, stock split
(including a stock split in the form of a stock dividend), reverse stock split,
merger, combination, consolidation, or other reorganization or any extraordinary
dividend or other extraordinary distribution in respect of the Stock (whether in
the form of cash, Stock or other property), or any split-up, spin-off,
extraordinary redemption, or exchange of outstanding Stock, or there shall occur
any other similar corporate transaction or event in respect of the Stock, or a
sale of substantially all the assets of the Corporation as an entirety, then the
Committee shall, in the manner and to the extent, if any, as it deems
appropriate and equitable to the Participants and consistent with the terms of
this Plan, and taking into consideration the effect of the event on the holders
of the Stock:

 

(1) proportionately adjust any or all of

 

(A) the number and type of shares of Stock, Share Units and Director Stock Units
which thereafter may be made the subject of Awards (including the specific
maximum numbers of shares of Stock or Share Units set forth elsewhere in this
Plan),

 

(B) the number, amount and type of shares of Stock, other property, Share Units
and Director Stock Units or cash subject to any or all outstanding Awards,

 

(C) the grant, purchase or exercise price, or conversion ratio of any or all
outstanding Awards, or of the Stock, other property or Share Units and Director
Stock Units underlying the Awards,

 

(D) the securities, cash or other property deliverable upon exercise or
conversion of any or all outstanding Awards,

 

-13-



--------------------------------------------------------------------------------

(E) subject to Section 4(b), the performance targets or standards appropriate to
any outstanding Performance-Based Awards, or

 

(F) any other terms as are affected by the event; or

 

(2) provide for

 

(A) an appropriate and proportionate cash settlement or distribution, or

 

(B) the substitution or exchange of any or all outstanding Awards, or the cash,
securities or property deliverable on exercise, conversion or vesting of the
Awards.

 

Notwithstanding the foregoing, in the case of an Incentive Stock Option, no
adjustment shall be made which would cause this Plan to violate Section 424(a)
of the Code or any successor provisions thereto, without the written consent of
the Participant adversely affected thereby. The Committee may act prior to an
event described in this paragraph (a) (including at the time of an Award by
means of more specific provisions in the Award Agreement) if deemed necessary or
appropriate to permit the Participant to realize the benefits intended to be
conveyed by an Award in respect of the Stock in the case of an event described
in paragraph (a).

 

(b) Change of Control. The Committee may, in the Award Agreement, provide for
the effect of a Change of Control on an Award. Such provisions may include, but
are not limited to, any one or more of the following with respect to any or all
Awards: (i) the specific consequences of a Change of Control on the Awards; (ii)
a reservation of the Committee’s right to determine in its discretion at any
time that there shall be full acceleration or no acceleration of benefits under
the Awards; (iii) that only certain or limited benefits under the Awards shall
be accelerated; (iv) that the Awards shall be accelerated for a limited time
only; or (v) that acceleration of the Awards shall be subject to additional
conditions precedent (such as a termination of employment following a Change of
Control).

 

In addition to any action required or authorized by the terms of an Award, the
Committee may take any other action it deems appropriate to ensure the equitable
treatment of Participants in the event of or in anticipation of a Change of
Control including, but not limited to, any one or more of the following with
respect to any or all Awards: (i) the acceleration or extension of time periods
for purposes of exercising, vesting in, or realizing gain from, the Awards; (ii)
the waiver of conditions on the Awards that were imposed for the benefit of the
Corporation; (iii) provision for the cash settlement of the Awards for their
equivalent cash value, as determined by the Committee, as of the date of the
Change of Control; or (iv) such other modification or adjustment to the Awards
as the Committee deems appropriate to maintain and protect the rights and
interests of Participants upon or following the Change of Control. The Committee
also may accord any Participant a right to refuse any acceleration of
exercisability, vesting or benefits, whether pursuant to the Award Agreement or
otherwise, in such circumstances as the Committee may approve.

 

Notwithstanding the foregoing provisions of this Section 7(b) or any provision
in an Award Agreement to the contrary, if the vesting of any Award to any
Insider is accelerated to a date that is less than six months after the date of
the Award, the Committee may prohibit a sale of the underlying Stock (other than
a sale by operation or law in exchange for or through conversion into other
securities) until the expiration of such six-month period, and the Corporation
may impose legend and other restrictions on the Stock to enforce this
prohibition.

 

-14-



--------------------------------------------------------------------------------

(c) Change of Control Definition. For purposes of this Plan, a “Change of
Control” of the Corporation shall be deemed to have occurred upon the happening
of any of the following events:

 

(1) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (a) the then outstanding shares of common stock of or
(b) the combined voting power of the then outstanding shares of Stock and other
stock of the Corporation entitled to vote generally in the election of
directors. For the purposes of this subsection (1), the following shall not
constitute a Change of Control:

 

(A) any acquisition of common stock or voting securities directly from the
Corporation;

 

(B) any acquisition of common stock or voting securities by the Corporation or
any of its Subsidiaries;

 

(C) any acquisition of common stock or voting securities by any employee benefit
plan (or related trust) sponsored or maintained by the Corporation or any of its
Subsidiaries;

 

(D) any acquisition or ownership by a Person of 25% of either the outstanding
corporate common stock or the outstanding corporate voting securities as a
result of an acquisition of common stock or voting securities by the Corporation
which, by reducing the number of shares of common stock or voting securities of
the Corporation outstanding, increases the proportionate numbers of shares
beneficially owned by such Person up to 25% or more of either the outstanding
corporate common stock or the outstanding corporate voting securities; provided,
however, that if a Person becomes the beneficial owner of 25% or more of either
the Corporation’s outstanding corporate common stock or the Corporation’s
outstanding voting securities by reason of a share acquisition by the
Corporation as described above, that Person shall, after such share acquisition
by the Corporation, become the beneficial owner of any additional shares of
common stock or voting securities of the Corporation, then such additional
acquisition shall constitute a Change of Control; or

 

(E) any acquisition of common stock or voting securities pursuant to a
transaction which complies with clauses (a), (b), and (c) of section 7(c)(3); or

 

(2) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the stockholders of
the Corporation, was approved by a vote of at least a majority of the persons
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or

 

-15-



--------------------------------------------------------------------------------

threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Board of Directors; or

 

(3) consummation by the Corporation of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Corporation, or the acquisition of assets (a “Business Combination”), in each
case, unless, following such Business Combination, (a) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding common stock or outstanding voting securities of the
Corporation, immediately prior to such Business Combination beneficially own,
directly and indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the outstanding corporation common stock and outstanding
corporation voting securities, as the case may be, (b) no person (excluding any
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from a Business Combination), beneficially owns, directly or
indirectly, 25% or more, respectively, of the then outstanding shares of common
stock in the corporation resulting from such Business Combination, except to the
extent that such ownership existed prior to the Business Combination and (c) at
least a majority of the members of the Board of Directors resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

(4) approval by the stockholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

 

(d) Business Acquisitions. Awards may be granted under this Plan on the terms
and conditions as the Committee considers appropriate, which may differ from
those otherwise required by this Plan, to the extent necessary to reflect a
substitution for or assumption of stock incentive awards held by employees of
other entities who become employees of the Corporation or a Subsidiary as the
result of a merger of the employing entity with, or the acquisition of the
property or stock of the employing entity by, the Corporation or a Subsidiary,
directly or indirectly.

 

SECTION 8. Administration.

 

(a) Committee Authority and Structure. The Plan and all Awards granted under the
Plan will be administered by the Compensation and Benefits Committee and the
Special Committee. For purposes of any action taken by the Compensation and
Benefits Committee or the Special Committee, whichever is applicable, a majority
of the members will constitute a quorum, and the action of the members present
at any meeting at which a quorum is present, or acts unanimously approved in
writing, will be the acts of the applicable committee. Notwithstanding the
foregoing, Awards under Section 9 and 10 shall be administered by the Board.

 

-16-



--------------------------------------------------------------------------------

(b) Selection and Grant. Each Committee shall have the authority to determine
the Employees (if any) to whom Awards will be granted under this Plan, the type
of Award or Awards to be made, and the nature, amount, pricing, timing, and
other terms of Awards to be made to any one or more of these individuals, and to
establish the installments (if any) in which such Awards shall become
exercisable or shall vest, or determine that no delayed exercisability or
vesting is required, and establish the events of termination or reversion of
such Awards, subject to the terms of this Plan.

 

(c) Construction and Interpretation. The Board, the Compensation and Benefits
Committee and the Special Committee have the full authority and discretion to
administer the Plan and to take any action that is necessary or advisable in
connection with the administration of the Plan, including without limitation the
authority and discretion to interpret and construe any provision of the Plan or
of any agreement, notification or document evidencing the grant of an Award. The
interpretation and construction by the Board, the Compensation and Benefits
Committee or the Special Committee, as applicable, of any such provision and any
determination by the Board, the Compensation and Benefits Committee or the
Special Committee pursuant to any provision of the Plan or of any such
agreement, notification or document will be final and conclusive; provided, that
in the event the Compensation and Benefits Committee disagrees with the Special
Committee with respect to such interpretation, construction or determination,
the Compensation and Benefits Committee’s determination will be final and
conclusive; provided further, that in the event the Board disagrees with the
Compensation and Benefits Committee, the Board’s determination will be final and
conclusive. If there is any conflict between an Award Agreement and any
non-discretionary provisions of this Plan, the terms of this Plan shall govern.

 

(d) Express Authority (and Limitations on Authority) to Change Terms of Awards.
Without limiting each Committee’s authority under other provisions of this Plan
(including Sections 4(b), 7, 10, and 11), but subject to any express limitations
of this Plan (including under Sections 7, 10, and 11), each Committee shall have
the authority to accelerate the exercisability or vesting of an Award, to extend
the term or waive early termination provisions of an Award (subject to the
maximum ten-year term under Section 4(c)), to cancel, modify or waive the
Corporation’s rights with respect to an Award or restrictive conditions of an
Award (including forfeiture conditions), to modify, discontinue, suspend, or
terminate any or all outstanding Awards held by Employees or Officers, with or
without adjusting any holding period or other terms of the Award, in any case in
such circumstances as the Committee deems appropriate; provided, however, that
no such action by the Committee shall, in any way adversely affect any Award
then outstanding and evidenced by an Award Agreement, without the affected
Participant’s written consent. The Committee may not, however, reduce by
amendment the exercise or purchase price of an outstanding award.

 

(e) Exclusive Authority for Section 162(m). Notwithstanding any provision of the
Plan to the contrary, the Compensation and Benefits Committee will have the
exclusive authority and discretion to take any action required or permitted to
be taken under the provisions of this Section, Section 4(b), Section 7 and
Section 11 with respect to Awards granted under the Plan that are intended to
comply with the requirements of Section 162(m) of the Code.

 

(f) Rule 16b-3 Conditions; Bifurcation of Plan. It is the intent of the
Corporation that Awards be interpreted in a manner that, in the case of Awards
intended as exempt grants or

 

-17-



--------------------------------------------------------------------------------

purchases under Section 16 of the Exchange Act to Participants who are or may be
Insiders, satisfies any applicable requirements of Rule 16b-3, so that these
persons will be entitled to the benefits of Rule 16b-3 or other exemption rules
under Section 16 and will not be subjected to avoidable liability thereunder.

 

(g) Delegation and Reliance. Each Committee may delegate to the officers or
employees of the Corporation the authority to execute and deliver those
instruments and documents, to do all acts and things, and to take all other
steps deemed necessary, advisable or convenient for the effective administration
of this Plan in accordance with its terms and purpose, except that a Committee
may not delegate any discretionary authority to grant or amend an Award or with
respect to substantive decisions or functions regarding this Plan or Awards as
these relate to the material terms of Performance-Based Awards to Executive
Officers or to the timing, eligibility, pricing, amount or other material terms
of Awards to Insiders. In making any determination or in taking or not taking
any action under this Plan, the Board and each Committee may obtain and may rely
upon the advice of experts, including professional advisors to the Corporation.
No director, officer, employee or agent of the Corporation shall be liable for
any such action or determination taken or made or omitted in good faith.

 

(h) Exculpation and Indemnity. Neither the Corporation nor any member of the
Board of Directors or of any Committee, nor any other person participating in
any determination of any question under this Plan, or in the interpretation,
administration or application of this Plan, shall have any liability to any
person for any action taken or not taken in good faith under this Plan or for
the failure of an Award (or action in respect of an Award) to satisfy Code
requirements as to incentive stock options or to realize other intended tax
consequences, to qualify for exemption or relief under Rule 16b-3 or to comply
with any other law, compliance with which is not required on the part of the
Corporation.

 

SECTION 9. Non-Employee Director Awards.

 

(a) Participation. Awards under this Section 9 shall be made only to
Non-Employee Directors and shall be evidenced by Award Agreements setting forth
the terms and conditions in this Section 9 and in Sections 6(a) and 6(b).

 

(b) Annual Awards. Prior to May 4, 2004, each Non-Employee Director was awarded
an annual grant of Nonqualified Stock Options under this Section 9; provided
that the Board, in its sole discretion, could award to each Non-Employee
Director an Award of restricted stock with respect to any such annual stock
option grant, which could be in addition thereto or in lieu thereof. Subject to
other provisions of this Plan, including without limitation the share limits of
Section 5(a), any such Award of restricted stock could be made with respect to
such number of shares and on such terms and conditions as determined by the
Board in its sole discretion, which number of shares and terms and conditions
had to be the same for each Non-Employee Director receiving such Award.
Commencing May 4, 2004, each Non-Employee Director shall be awarded an annual
grant of Director Restricted Stock Units pursuant to Section 9(b)(1), and upon
and following such date, and unless and until otherwise provided by the Board,
no additional awards of Nonqualified Stock Options shall be made under this
Section 9. The specific terms, conditions and provisions for each Director
Restricted Stock Unit Award are set forth in Appendix A-1 to this Plan,
incorporated herein and in each Award Agreement under this Section 9 by this
reference.

 

-18-



--------------------------------------------------------------------------------

(1) Annual Grants.

 

(A) Initial Award. If any person who is not then an officer or employee of the
Corporation shall become a director of the Corporation, there shall be granted
automatically to such person (without any action by the Board or Committee and
in lieu of any automatic option grant under existing performance award plans) a
Director Restricted Stock Unit Award (the date of grant of which shall be the
date such person takes office) with respect to a number of Director Restricted
Stock Units equal to (i) $50,000, divided by (ii) the Fair Market Value of a
share of Common Stock on the date of grant, and (iii) multiplied by a fraction
the numerator of which is the number of months that will lapse between the date
the person becomes a director and the anticipated date of the Corporation’s next
annual stockholders meeting, and the denominator of which is 12.

 

(B) Subsequent Annual Awards. Immediately following the annual stockholders
meeting in each year during the term of this Plan there shall be granted on such
date automatically (without any action by the Committee or the Board and in lieu
of any automatic option grant under existing performance award plans) to each
Non-Employee Director then continuing in office a Director Restricted Stock Unit
Award with respect to a number of Director Restricted Stock Units equal to (i)
$50,000 divided by (ii) the Fair Market Value of a share of Common Stock on the
date of grant.

 

(2) Payment of Exercise Price of Options. With respect to Nonqualified Stock
Options granted under this Section 9 prior to May 4, 2004, the exercise or
purchase price of the Stock issuable pursuant to any Option granted under this
Section 9 and any withholding obligation under applicable tax laws shall be paid
in cash or any one or combination of (i) cash, (ii) a check payable to the order
of the Corporation, (iii) the delivery of shares of Stock, provided that any
such shares used in payment shall have been owned by the Participant at least
six months prior to the date of exercise or (iv) notice and third party payment
to the Corporation prior to any issue of Stock and otherwise in accordance with
all applicable legal requirements in such manner as may be authorized by the
Committee for all Participants. In the case of a payment by the means described
in clause (iii) above, the Stock to be so delivered shall be determined by
reference to the Fair Market Value of the Stock on the date as of which the
payment is made.

 

(3) Option Period, Exercisability, Vesting. With respect to Nonqualified Stock
Options granted under this Section 9 prior to May 4, 2004, each Option and all
rights or obligations thereunder shall expire 10 years after the date of grant
and shall be subject to earlier termination as provided below. Except as
provided in Sections 9(b) (4) and (6), each Option granted under this Section 9
shall become exercisable in four equal annual installments on the first four
anniversaries of the date of the grant. Director Restricted Stock Units granted
under this Section 9 shall vest in three equal annual installments on the first
three anniversaries of the date of grant.

 

-19-



--------------------------------------------------------------------------------

(4) Termination of Directorship. If a Non-Employee Director’s services as a
member of the Board of Directors terminate by reason of death or disability (the
inability of the Non-Employee Director to continue to perform his or her duties
as determined by the Committee), an Option granted pursuant to this Section 9
held by such Participant shall immediately become and shall remain fully
exercisable for one year after the date of such termination or until the
expiration of the stated term of such Option, whichever first occurs, and
unvested Director Restricted Stock Units granted pursuant to this Section 9
shall immediately vest. If a Non-Employee Director’s services as a member of the
Board of Directors terminate by reason of retirement (which may include a
director’s resignation if the Board or the Committee designates such resignation
as a retirement), an Option granted pursuant to this Section 9 held by such
Participant shall immediately become and shall remain fully exercisable for
three years after the date of such termination or until the expiration of the
stated term of such Option, whichever first occurs, and unvested Director
Restricted Stock Units granted pursuant to this Section 9 shall immediately
vest. If a Non-Employee Director’s services as a member of the Board of
Directors terminate for any other reason, any portion of an Option granted
pursuant to this Section 9 that is not then exercisable shall terminate; any
portion of such Option that is then exercisable may be exercised for three
months after the date of such termination or until the expiration of the stated
term, whichever first occurs; and any Director Restricted Stock Unit that is
then unvested shall revert to the Corporation.

 

(5) Adjustments. Options and Director Restricted Stock Units granted under this
Section 9 shall be subject to adjustment as provided in Section 7.

 

(6) Acceleration upon a Change of Control. Immediately prior to the occurrence
of a Change of Control, each Option granted under this Section 9 shall become
and shall remain fully exercisable for one year after the date of such Change of
Control or until the expiration of the stated term of such Option, whichever
first occurs, and each unvested Director Restricted Stock Unit shall vest. To
the extent that any Option granted under this Section 9 is not exercised before
(i) a dissolution of the Corporation or (ii) a merger or other corporate event
that the Corporation does not survive, and no provision is (or consistent with
the provisions of this Section 9 can be) made for the assumption, conversion,
substitution or exchange of the Option, the Option shall terminate upon the
occurrence of such event.

 

(c) Discretionary Restricted Stock Awards. In addition to the Awards of Director
Restricted Stock Units granted pursuant to Section 9(b), the Board, in its sole
discretion, may award to any Non-Employee Director one or more Award(s) of
restricted stock or Director Restricted Stock Units; provided, however, that any
such restricted stock or Director Restricted Stock Unit Award shall be subject
to the provisions of this Plan, including without limitation the share limits of
Section 5(a), and shall be made with respect to such number of shares and on
such terms and conditions as determined by the Board in its sole discretion.

 

SECTION 10. Non-Employee Director Stock Units.

 

Subject to the provisions of this Plan and such rules and procedures as the
Committee or the Board may establish from time to time, any Non-Employee
Director may irrevocably elect to defer or receive in Director Stock Units all
or a portion of the Retainer and/or fees payable to the Non-Employee Director
for services on the Board of Directors and its committees or for

 

-20-



--------------------------------------------------------------------------------

attendance at Board meetings or committee meetings. The specific terms,
conditions and provisions for each Director Stock Unit Award and elections (and
of deferred compensation stock unit accounts under the Deferral Plan that have
been converted into Director Stock Unit Accounts under this Plan) are set forth
in Appendix A-2 to this Plan, incorporated herein and in each Award Agreement
under this Section 10 by this reference. Notwithstanding anything to the
contrary in the provisions of Appendix A-2 to this Plan, the Director Stock Unit
Account of each Non-Employee Director who is a Participant in the Catellus
Development Corporation 2000 Performance Award Plan (the “2000 Plan”) as of the
date of the 2003 annual meeting of the Corporation’s stockholders is transferred
to and merged into a Director Stock Unit Account under this Plan for such
Participant as of such date and shall be governed by the terms of this Plan;
provided, however, that any deferral election, distribution election and
Beneficiary designation made by any Participant under the 2000 Plan shall apply
with respect to such Participant’s participation under this Plan unless and
until changed in accordance with the terms of this Plan. The Director Stock
Units transferred to this Plan from the 2000 Plan as a result of such transfer
and merger shall count against the share limit under the 2000 Plan, and any
additional Director Stock Units credited to a Participant’s Director Stock Unit
Account under this Plan thereafter, either with respect to deferral elections or
as Dividend Equivalents, shall count against the share limit under this Plan.

 

SECTION 11. Amendment and Termination of This Plan and Award Agreements.

 

The Board of Directors may at any time amend, suspend or discontinue this Plan,
subject to any stockholder approval that may be required under applicable law.
The Board or the Committee may at any time alter or amend any or all Award
Agreements under this Plan in any manner that would be authorized for a new
Award under this Plan including, but not limited to, any manner set forth in
Section 8(d) (subject to any applicable limitations thereunder and any
applicable Code Section 162(m) considerations). Notwithstanding the foregoing,
no such action by the Board or a Committee shall, in any manner adverse to a
Participant (other than as expressly permitted by the terms of an Award
Agreement and Section 7), affect any Award then outstanding and evidenced by an
Award Agreement, without the Participant’s written consent (or the written
consent of the Beneficiary who has become entitled to an Award).

 

SECTION 12. Miscellaneous.

 

(a) Unfunded Plans. This Plan shall be unfunded. Neither the Corporation nor the
Board of Directors nor the Committee shall be required to segregate any assets
that may at any time be represented by Awards made pursuant to this Plan.
Neither the Corporation, the Committee, nor the Board of Directors shall be
deemed to be a trustee of any amounts to be paid or securities to be issued
under this Plan. To the extent that a Participant, Beneficiary or other person
acquires a right to receive payment pursuant to any Award hereunder, such right
shall be no greater than the right of any unsecured general creditor of the
Corporation.

 

-21-



--------------------------------------------------------------------------------

(b) Rights of Employees and Officers and Other Participants.

 

(1) No Right to an Award. Status as an Employee or an Officer shall not be
construed as a commitment that any one or more Awards will be made under this
Plan to an Employee or Officer or to Employees or Officers generally. Status as
a Participant shall not entitle the Participant to any additional Award.

 

(2) No Assurance of Employment. Nothing contained in this Plan (or in any other
documents related to this Plan or to any Award) shall confer upon any Employee
or Participant any right to continue in the employ or other service of the
Corporation or any Subsidiary or constitute any contract (of employment or
otherwise) or limit in any way the right of the Corporation or any Subsidiary to
change a person’s compensation or other benefits or to terminate the employment
of a person with or without cause, at any time and with or without advance
notice, but, nothing contained in this Plan or any document related hereto shall
adversely affect any independent contractual right of such person without his or
her consent thereto.

 

(c) Effective Date; Duration. This Plan has been adopted by the Board of
Directors of the Corporation and became effective upon approval of the
stockholders of the Corporation at the annual meeting held on September 26,
2003. This Plan shall remain in effect until any and all Awards under this Plan
have been exercised, converted or terminated under the terms of this Plan and
applicable Award Agreements. Notwithstanding the foregoing, no Award may be
granted under this Plan after April 30, 2013. Any Award granted prior to such
date may be amended after such date in any manner that would have been permitted
prior to such date, except that no such amendment shall increase the number of
shares subject to, comprising or referenced in such Award.

 

(d) Compliance with Laws. This Plan, Award Agreements, and the grant, exercise,
conversion, operation and vesting of Awards, and the issuance and delivery of
shares of Stock and/or other securities or property or the payment of cash under
this Plan, Awards, or Award Agreements, are subject to compliance with all
applicable federal and state laws, rules and regulations (including, but not
limited to, state and federal insider trading, registration, reporting and other
securities laws and federal margin requirements) and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Corporation, be necessary or advisable in connection therewith. Any
securities delivered under this Plan shall be subject to such restrictions (and
the person acquiring such securities shall, if requested by the Corporation,
provide such evidence, assurance and representations to the Corporation as to
compliance with any thereof) as the Corporation may deem necessary or desirable
to assure compliance with all applicable legal requirements.

 

(e) Applicable Law. This Plan, Award Agreements and any related documents and
matters shall be governed in accordance with the laws of the State of
California, except as to matters of Federal law.

 

(f) Nonexclusivity of Plan. Nothing in this Plan shall limit or be deemed to
limit the authority of the Corporation, the Board or the Committee to grant
awards or authorize any other compensation, with or without reference to the
Stock, under any other plan or authority.

 

-22-



--------------------------------------------------------------------------------

(g) Severability. In case any provision in this Plan shall be invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions, or of such provision in any other jurisdiction,
shall not in any way be affected or impaired thereby.

 

-23-



--------------------------------------------------------------------------------

APPENDIX A-1

 

CATELLUS DEVELOPMENT CORPORATION

 

TERMS AND PROVISIONS

APPLICABLE TO DIRECTOR RESTRICTED STOCK UNIT AWARDS

2003 PERFORMANCE AWARD PLAN SECTION 9

 

These Terms supplement the terms of the 2003 Performance Award Plan (the “2003
Plan”) and shall apply to any Director Restricted Stock Unit Awards granted
under Section 9(b) of the 2003 Plan, to the same extent as if included therein.
These Terms also are incorporated by reference in the applicable Director
Restricted Stock Unit Award Agreement. Capitalized terms used herein, and not
otherwise defined, shall have the meanings set forth in the 2003 Plan.

 

1. Eligibility. All Non-Employee Directors are eligible to receive Director
Restricted Stock Units (“Stock Units”) pursuant to Section 9(b) of the 2003 Plan
and these Terms. An eligible director who satisfies these requirements and who
executes a Director Restricted Stock Unit Award Agreement will be considered a
“Participant” for purposes of these Terms and the 2003 Plan.

 

2. Timing of Deferral Election. A Non-Employee Director shall make an
irrevocable deferral election with respect to his or her annual Director
Restricted Stock Unit Award to be awarded in the following calendar year on or
before the December 31 preceding such calendar year, in accordance with
procedures established by the Committee; provided that, if no election is made,
then the distribution with respect to such Stock Units shall be on the January 1
following such director’s termination of service on the Board. The Committee may
permit any Non-Employee Director who first becomes a Non-Employee Director on or
after the first day of any calendar year to make a Stock Unit deferral election
within 30 days following the date that he or she becomes a Non-Employee
Director. All elections shall be in writing in such form as provided by the
Committee.

 

3. Stock Units; Director Restricted Stock Unit Accounts.

 

(a) Crediting to Director Restricted Stock Unit Accounts. The Corporation shall,
as of each grant date for Stock Units credit the Participant’s Director
Restricted Stock Unit Account with the applicable number of Stock Units. A
Participant’s Director Restricted Stock Unit Account shall consist of such
subaccounts as are necessary or convenient (the “Distribution Subaccounts”) to
separately account for deferrals in different years and for Dividend Equivalents
which may be subject to different vesting provisions or distribution elections.

 

(b) Statements. The Corporation shall submit to each Participant, within 120
days after the close of each calendar year, a statement in such form as the
Committee or its delegate deems desirable setting forth the balance of each
Participant’s Director Restricted Stock Unit Account.

 

A1 - 1



--------------------------------------------------------------------------------

4. Vesting of Stock Units. Stock Units credited to a Participant’s Director
Restricted Stock Unit Account shall vest as set forth in Section 9 of the 2003
Plan, except that Stock Units representing Dividend Equivalents shall at all
times be fully vested.

 

5. Limitation on Rights Associated with Stock Units. A Participant’s Director
Restricted Stock Unit Account shall be a memorandum account on the books of the
Corporation. The Stock Units credited to a Participant’s Director Restricted
Stock Unit Account shall be used solely as a device for the determination of the
number of shares of Stock to be distributed eventually to the Participant under
the 2003 Plan. The Stock Units shall not be treated as property or as a trust
fund of any kind. No Participant shall be entitled to any voting or other
stockholder rights with respect to Stock Units granted, credited or vested under
the 2003 Plan. The number of Stock Units credited and vested (and the Stock to
which the Participant is entitled under the 2003 Plan) shall be subject to
adjustment in accordance with Section 8 hereof and Section 7 of the 2003 Plan.
These Terms shall create only a contractual obligation on the part of the
Corporation as to such amounts and shall not be construed as creating a trust.
The 2003 Plan, in and of itself, has no assets. A Participant shall have only
the rights of a general unsecured creditor of the Corporation with respect to
amounts credited and rights no greater than the right to receive the Common
Stock (or equivalent value) as a general unsecured creditor.

 

6. Dividend Equivalent Credits to Director Restricted Stock Unit Account.

 

(a) With respect to dividends declared by the Corporation with a dividend record
date prior to January 1, 2005, as of the applicable payment date, a
Participant’s Director Restricted Stock Unit Account shall be credited with
additional Stock Units in an amount equal to (x) the amount of Dividend
Equivalents representing dividends paid on that number of shares equal to the
aggregate Stock Units credited to the Participant’s Director Restricted Stock
Unit Account on the applicable record date divided by (y) the Fair Market Value
of a share of Common Stock as of the applicable dividend payment date.

 

(b) With respect to dividends declared by the Corporation with a dividend record
date on or after January 1, 2005, as of the applicable dividend payment date,
the payment of Dividend Equivalents shall be determined as follows:

 

(i) Subject to clause (ii) below, each Participant shall receive a cash payment
on the applicable dividend payment date in an amount equal to the amount of
Dividend Equivalents representing dividends paid on that number of shares equal
to the aggregate Stock Units credited to the Participant’s Director Restricted
Stock Unit Account on the applicable record date.

 

(ii) Notwithstanding clause (i) above, a Participant may, on an annual basis,
irrevocably elect to defer the payment of any Dividend Equivalent with respect
to a dividend record date that occurs in the year to which the deferral election
applies. If a Participant makes such an election, a Dividend Equivalent
subaccount will be established under the Participant’s Director Restricted Stock
Unit Account and as of the dividend payment date for each dividend record date
that occurs during the year such election is in effect, the Participant’s
Dividend Equivalent subaccount shall be credited with additional Stock Units in
an amount equal to (x) the amount of the Dividend Equivalents representing
dividends paid on that number of

 

A1 - 2



--------------------------------------------------------------------------------

shares equal to the aggregate Stock Units credited to the Participant’s Director
Restricted Stock Unit Account on the applicable record date, divided by (y) the
Fair Market Value of a share of Common Stock as of the applicable dividend
payment date; provided that the Participant is a Non-Employee Director on the
applicable dividend payment date. All deferred Dividend Equivalents shall be
credited to a single Dividend Equivalent subaccount established for the
Participant, regardless of the year to which the deferral election relates. If
the Participant is no longer a Non-Employee Director on the applicable dividend
payment date, then such Dividend Equivalents shall be paid to the Participant in
cash in accordance with clause (i) above as opposed to being deferred pursuant
to this clause (ii), regardless of any deferral election the Participant may
have made to the contrary. Any deferred election pursuant to this clause (ii)
with respect to a calendar year shall be filed at such time and on such form as
the Committee may require.

 

7. Distribution of Benefits.

 

(a) Time and Manner of Distribution. A Participant shall be entitled to receive
a distribution of the vested amount in such Participant’s Director Restricted
Stock Unit Account in accordance with the Participant’s elections made in the
forms provided by the Committee.

 

(b) Change in the Manner of Distribution. Subject to Section 12(a), a
Participant may change the manner of any distribution election from a lump sum
to annual installments over a period of up to five years (or vice versa) by
filing a new election with the Committee; provided, however, that no such
election shall be effective until 12 months after such election is filed with
the Committee, nor made with respect to any Distribution Subaccount after
benefits with respect to such Distribution Subaccount have commenced. An
election made pursuant to this Section 7(b) shall not affect the date of the
commencement of benefits.

 

(c) Change in Election of Timing of Distribution. Subject to Section 12(a), a
Participant may elect to accelerate or further defer the commencement of any
distribution for any calendar year by filing a new election with the Committee;
provided, however, that no such election shall be effective until 12 months
after such election is filed with the Committee, nor made with respect to any
Distribution Subaccount after benefits with respect to such Distribution
Subaccount have commenced; further provided that no such new election shall be
valid if it would not have been valid had it been made as the Participant’s
initial election. An election made pursuant to this Section 7(c) shall not
affect the manner (i.e., lump sum versus installments) of distribution.

 

(d) Effect of Death, Disability or Change of Control. Notwithstanding Sections
7(a), (b) and (c), if a Participant dies or becomes disabled, or a Change of
Control shall occur and the Participant’s service as a Director shall terminate,
the Participant’s Stock Units to the extent then vested shall be distributed
immediately in a lump sum.

 

(e) Form of Distribution. Stock Units credited to an eligible director’s
Distribution Subaccounts shall be distributed in an equivalent whole number of
shares of the Corporation’s Common Stock. Fractions shall be disregarded in
connection with any distribution, but may be accumulated. Notwithstanding
anything else contained herein to the contrary, if the number of Stock Units
remaining in the Participant’s Director Restricted Stock Unit Account is less
than 100, then the remaining balance shall be distributed in a lump sum.

 

A1 - 3



--------------------------------------------------------------------------------

8. Adjustments in Case of Changes in Common Stock. If any stock dividend, stock
split, recapitalization, merger, consolidation, combination or other
reorganization, exchange of shares, sale of all or substantially all of the
assets of the Corporation, split-up, split-off, spin-off, extraordinary
redemption, liquidation or similar change in capitalization or any distribution
to holders of the Corporation’s Common Stock (other than cash dividends and cash
distributions) shall occur, proportionate and equitable adjustments consistent
with the effect of such event on stockholders generally (but without duplication
of benefits if Dividend Equivalents are credited) shall be made in the number
and type of shares of Common Stock or other securities, property and/or rights
contemplated hereunder and of rights in respect of Stock Units and Director
Restricted Stock Unit Accounts credited under the 2003 Plan so as to preserve
the benefits intended.

 

9. Corporation’s Right to Withhold. The Corporation shall satisfy any income tax
withholding obligation arising upon distribution of a Participant’s Director
Restricted Stock Unit Account by reducing the number of shares of Common Stock
otherwise deliverable to the Participant. The appropriate number of shares
required to satisfy such tax withholding obligation in the case of Stock Units
will be based on the Fair Market Value of a share of Common Stock on the day
prior to the date of distribution. If the Corporation, for any reason, cannot
satisfy the withholding obligation in accordance with the preceding sentence,
the Participant shall pay or provide for payment in cash of the amount of any
taxes which the Corporation may be required to withhold with respect to the
benefits hereunder.

 

10. Limitation on Eligible Directors. Participation in the 2003 Plan shall not
give any person the right to continue to serve as a member of the Board or any
rights or interests other than as herein provided.

 

11. Beneficiaries.

 

(a) Beneficiary Designation. Upon forms provided by and subject to conditions
imposed by the Corporation, each Participant may designate in writing the
Beneficiary or Beneficiaries (as defined in Section 11(b)) whom such Participant
desires to receive any amounts payable under the 2003 Plan after his or her
death. The Corporation and the Committee may rely on the Participant’s
designation of a Beneficiary or Beneficiaries last filed in accordance with the
terms of the 2003 Plan.

 

(b) Definition of Beneficiary. A Participant’s “Beneficiary” or “Beneficiaries”
shall be the person, persons, trust or trusts (or similar entity) designated by
the Participant or, in the absence of a designation, entitled by will or the
laws of descent and distribution to receive the Participant’s benefits under the
2003 Plan in the event of the Participant’s death, and shall mean the
Participant’s executor or administrator if no other Beneficiary is identified
and able to act under the circumstances.

 

A1 - 4



--------------------------------------------------------------------------------

12. Other Provisions.

 

(a) Irrevocability of Payout Elections. Subject to Section 8 of the 2003 Plan, a
Participant may, subject to the approval of the Committee, prospectively change
an election under Section 7(a) or (b) by a subsequent election that will take
effect at least 12 months after the subsequent election is received by the
Corporation if, in the opinion of counsel to the Corporation, the subsequent
election would not adversely affect the efficacy of deferrals under the Code in
respect of other Participants in the 2003 Plan. Notwithstanding the preceding
sentence, a Participant shall not be permitted to change an election with
respect to any Distribution Subaccount from which benefits have commenced to be
distributed.

 

(b) Notices. Any notices to be given under the terms of the 2003 Plan, these
Terms or a Director Restricted Stock Unit Award Agreement shall be in writing
and addressed to the Corporation at its principal executive office, to the
attention of the Corporate Secretary and to the Participant at the address given
beneath the Participant’s signature on the Director Restricted Stock Unit Award
Agreement or to his or her last address of record in the records of the
Corporation.

 

(c) Amendments. The Board shall have the right to amend these Terms in whole or
in part from time to time, subject to Section 8 of the 2003 Plan.

 

(d) Governing Law; Severability. The validity of these Terms or any of its
provisions and provisions of Director Restricted Stock Unit Award Agreements
shall be construed, administered and governed in all respects under and by the
laws of the State of California. If any provisions of these Terms shall be held
by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions shall continue to be fully effective.

 

(e) Compliance with Laws. The 2003 Plan, these Terms, and the offer, issuance
and delivery of shares of Common Stock through the deferral of compensation
under the 2003 Plan are subject to compliance with all applicable federal and
state laws, rules and regulations (including but not limited to state and
federal securities law) and to such approvals by any listing, agency or
regulatory or governmental authority as may, in the opinion of counsel for the
Corporation, be necessary or advisable in connection therewith. Any securities
delivered under the 2003 Plan shall be subject to such restrictions, and the
person acquiring such securities shall, if requested by the Corporation, provide
such assurances and representations to the Corporation as the Corporation may
deem necessary or desirable to assure compliance with all applicable securities
laws and other legal requirements.

 

(f) Restrictions on Transfer. Neither the Stock Units, nor any interest therein,
nor amount payable or Common Stock deliverable in respect thereof, may be sold,
assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily, other than by will or the laws
of descent and distribution. This restriction on exercise and transfer shall not
be deemed to prohibit, to the extent permitted by the Committee, transfers
without consideration for estate and financial planning purposes. Common Stock
issued upon payment of a Director Restricted Stock Unit Account shall be subject
to only such restrictions on transfer as may be necessary or advisable, in the
opinion of legal counsel to the Corporation, to assure compliance with
applicable securities laws.

 

A1 - 5



--------------------------------------------------------------------------------

APPENDIX A-2

 

CATELLUS DEVELOPMENT CORPORATION

 

TERMS AND PROVISIONS

APPLICABLE TO DIRECTOR STOCK UNIT AWARDS

2003 PERFORMANCE AWARD PLAN SECTION 10

 

These Terms supplement the terms of the 2003 Performance Award Plan (the “2003
Plan”) and shall apply to any deferral election made under Section 10 of the
2003 Plan, to the same extent as if included therein. These Terms also are
incorporated by reference in the applicable Director Stock Unit Award Agreement.

 

1. Eligibility. All Non-Employee Directors are eligible to elect irrevocably to
defer all or a portion of their Retainer or Meeting Fees or both and instead
receive Director Stock Units pursuant to Section 10 of the 2003 Plan and these
Terms. An eligible director who satisfies these requirements and who executes a
Director Stock Unit Award Agreement will be considered a “Participant” for
purposes of these Terms and the 2003 Plan.

 

2. Timing of Deferral Election.

 

(a) Ongoing Elections. A Non-Employee Director may irrevocably elect to defer a
portion of his or her Retainer for services to be rendered during the following
calendar year in Director Stock Units by making an election on or before the
December 31 preceding such calendar year, in accordance with procedures
established by the Committee. A Non-Employee Director may also irrevocably elect
to defer a portion of his or her fees for service on Board committees or for
attendance at Board meetings or committee meetings during a calendar year by
making an election on or before the December 31 preceding such calendar year, in
accordance with procedures established by the Committee. The Committee may
permit any Non-Employee Director who first becomes a Non-Employee Director Plan
on or after the first day of any calendar year to make a Stock Unit deferral
election within 30 days following the date that he or she becomes a Non-Employee
Director. All elections shall be in writing in the form of Schedule 1 or such
other form as provided by the Committee.

 

(b) Installments Available. The portions of the Retainer and other fees subject
to deferral under Section 2(b) of these Terms shall be limited to increments of
25%, 50%, 75%, or 100%.

 

3. Stock Units; Stock Unit Accounts.

 

(a) Crediting to Stock Unit Accounts. If a Participant elects to defer a portion
of his or her Retainer, the Corporation shall, as of the beginning of the year
in which the Retainer will be earned (or, in the case of a Participant who is
first elected to the Board, as of the date of his or her election) credit the
Director’s Stock Unit Account with a number of Stock Units determined by
dividing the applicable deferred portion of the Participant’s Retainer by 90% of
the Fair Market Value of a share of Common Stock on the date of the Award. If a
Participant elects to defer a portion of his or her Board meeting or committee
meeting fees (collectively, the “Meeting Fees”), the Corporation shall, as of
the last day of the calendar year in

 

A2 - 1



--------------------------------------------------------------------------------

which the fees are earned, credit the Director’s Stock Unit Account with a
number of Stock Units determined by dividing the applicable deferred portion of
the Participant’s fees by 90% of the Fair Market Value of a share of Common
Stock on such date. Meeting Fees with respect to Board or committee meetings
will be considered to be earned in the calendar year in which the applicable
meeting begins. A Participant’s Stock Unit Account shall consist of such
subaccounts as are necessary or convenient (the “Distribution Subaccounts”) to
separately account for deferred Retainers and Meeting Fees, for deferrals in
different years and for Dividend Equivalents (as defined below) thereon which
are subject to different vesting provisions or distribution elections.

 

(b) Statements. The Corporation shall submit to each Participant, within 120
days after the close of each calendar year, a statement in such form as the
Committee or its delegate deems desirable setting forth the balance of each
Participant’s Director Stock Unit Account.

 

4. Vesting of Stock Units.

 

(a) Vesting. Director Stock Units credited to a Directors Stock Unit Account
(other than Director Stock Units representing Dividend Equivalents which are
only credited to already vested Director Stock Units) for the calendar year with
respect to a Participant’s deferred Retainer shall proportionately vest on a per
diem basis assuming a 365-day year and shall fully vest at the end of the
applicable calendar year. Director Stock Units credited to a Directors Stock
Unit Account with respect to deferred committee or meeting fees shall at all
times be fully vested. Units representing Dividend Equivalents shall at all
times be fully vested.

 

(b) Acceleration of Vesting of Accounts. The vesting of the rights of each
Participant in respect of any unvested Director Stock Units for a calendar year
shall be accelerated if a Participant ceases to be a member of the Board by
reason of death or disability during the year.

 

5. Limitations on Rights Associated with Units. A Participant’s Director Stock
Unit Account shall be a memorandum account on the books of the Corporation. The
Director Stock Units credited to a Participant Director’s Stock Unit Account
shall be used solely as a device for the determination of the number of shares
of Common Stock to be distributed eventually to the Participant under the 2003
Plan. The Director Stock Units shall not be treated as property or as a trust
fund of any kind. No Participant shall be entitled to any voting or other
stockholder rights with respect to Director Stock Units granted, credited or
vested under the 2003 Plan. The number of Director Stock Units credited and
vested (and the Common Stock to which the Participant is entitled under the 2003
Plan) shall be subject to adjustment in accordance with Section 8 hereof and
Section 7 of the 2003 Plan. These Terms shall create only a contractual
obligation on the part of the Corporation as to such amounts and shall not be
construed as creating a trust. The 2003 Plan, in and of itself, has no assets. A
Participant shall have only the rights of a general unsecured creditor of the
Corporation with respect to amounts credited and rights no greater than the
right to receive the Common Stock (or equivalent value) as a general unsecured
creditor.

 

A2 - 2



--------------------------------------------------------------------------------

6. Dividend Equivalent Credits to Stock Unit Account.

 

(a) With respect to dividends declared by the Corporation with a dividend record
date prior to January 1, 2005, as of the applicable dividend payment date, a
Participant’s Stock Unit Account shall be credited with additional Director
Stock Units in an amount equal to (x) the amount of the Dividend Equivalents
representing dividends paid on that number of shares equal to the aggregate
Director Stock Units in the Participant’s Director Stock Unit Account that are
vested on the applicable dividend record date and Director Stock Units that have
vested after the applicable dividend record date and on or before the applicable
dividend payment date divided by (y) 90% of the Fair Market Value of a share of
Common Stock as of the applicable dividend payment date.

 

(b) With respect to dividends declared by the Corporation with a dividend record
date on or after January 1, 2005, as of the applicable dividend payment date,
the payment of Dividend Equivalents shall be determined as follows:

 

(i) Subject to clause (ii) below, each Participant shall receive a cash payment
on the applicable dividend payment date in an amount equal to the amount of the
Dividend Equivalents representing dividends paid on that number of shares equal
to the aggregate Director Stock Units in the Participant’s Director Stock Unit
Account that are vested on the applicable dividend record date and Director
Stock Units that have vested after the applicable dividend record date and on or
before the applicable dividend payment date (including Director Stock Units
previously credited as deferred Dividend Equivalents pursuant to clause (ii)
below).

 

(ii) Notwithstanding clause (i) above, a Participant may, on an annual basis,
irrevocably elect to defer the payment of any Dividend Equivalents with respect
to a dividend record date that occurs in the year to which the deferral election
applies. If a Participant makes such an election, a Dividend Equivalent
subaccount will be established under the Participant’s Director Stock Unit
Account and as of the dividend payment date for each dividend record date that
occurs during the year such election is in effect, the Participant’s Dividend
Equivalent subaccount shall be credited with additional Director Stock Units in
an amount equal to (x) the amount of the Dividend Equivalents representing
dividends paid on that number of shares equal to the aggregate Director Stock
Units in the Participant’s Director Stock Unit Account that are vested on the
applicable dividend record date and Director Stock Units that have vested after
the applicable dividend record date and on or before the applicable dividend
payment date (including Director Stock Units previously credited as deferred
Dividend Equivalents pursuant to this clause (ii)) divided by (y) 90% of the
Fair Market Value of a share of Common Stock as of the applicable dividend
payment date; provided that the Participant is a Non-Employee Director on the
applicable dividend payment date. All deferred Dividend Equivalents shall be
credited to the single Dividend Equivalent subaccount established for the
Participant, regardless of the year to which the deferral election relates. If
the Participant is no longer a Non-Employee Director on the applicable dividend
payment date, then such Divided Equivalents shall be paid to the Participant in
cash in accordance with clause (i) above as opposed to being deferred pursuant
to this clause (ii), regardless of any deferral election the Participant may
have made to the contrary. Any deferral election pursuant to this clause (ii)
with respect to a particular calendar year must be filed at the same time as
deferral elections are generally required to be filed with respect to a deferral
of Retainers and/or Meeting Fees for services in that year in accordance with
Section 2(a).

 

A2 - 3



--------------------------------------------------------------------------------

7. Distribution of Benefits.

 

(a) Time and Manner of Distribution. Subject to Section 6(b)(i), with respect to
an election filed for Retainers, Meeting Fees and/or other fees earned after
2003, a Participant shall be entitled to receive a distribution of the vested
amount deferred under such election (together with Dividend Equivalents credited
thereon to the Participant’s Account pursuant to Section 6(a)) in accordance
with the Participant’s election made pursuant to the Participant’s Award
Agreement in substantially the form of Schedule 1. With respect to an election
filed for Dividend Equivalents credited in accordance with Section 6(b)(ii), a
Participant shall be entitled to receive a distribution of the Dividend
Equivalents credited to the Participant’s Dividend Equivalent subaccount in
accordance with the Participant’s election made pursuant to the Participant’s
Dividend Equivalent Deferral Agreement in the form approved by the Company.

 

(b) Change in the Manner of Distribution. Subject to Section 12(a), a
Participant may change the manner of any distribution election from a lump sum
to annual installments over a period of up to five years (or vice versa) made
with respect to any Retainer, Meeting Fees or other fee deferred under Section
2(b) or Dividend Equivalents deferred under Section 6(b)(ii) by filing a new
election with the Committee; provided, however, that no such election shall be
effective until 12 months after such election is filed with the Committee, nor
made with respect to any Distribution Subaccount after benefits with respect to
such Distribution Subaccount have commenced. An election made pursuant to this
Section 7(b) shall not affect the date of the commencement of benefits.

 

(c) Change in Election of Timing of Distribution. Subject to Section 12(a), a
Participant may elect to accelerate or further defer the commencement of any
distribution with respect to the Retainer, Meeting Fees or other fee deferred
under Section 2(b) or Dividend Equivalents deferred under Section 6(b)(ii), for
any calendar year by filing a new election with the Committee; provided,
however, that no such election shall be effective until 12 months after such
election is filed with the Committee, nor made with respect to any Distribution
Subaccount after benefits with respect to such Distribution Subaccount have
commenced; further provided that no such new election shall be valid if it would
not have been valid had it been made as the Participant’s initial election. An
election made pursuant to this Section 7(c) shall not affect the manner (i.e.,
lump sum versus installments) of distribution.

 

(d) Effect of Death, Disability or Change of Control. Notwithstanding Sections
7(a), (b), (c) and (d), if a Participant dies or becomes disabled, or a Change
of Control shall occur and the Participant’s service as a Director shall
terminate, the Participant’s Director Stock Unit Accounts to the extent then
credited and whether or not then vested for the remainder of the then current
calendar year shall be fully vested and shall be distributed immediately in a
lump sum.

 

(e) Form of Distribution. Director Stock Units credited to an Eligible
Director’s Distribution Subaccounts shall be distributed in an equivalent whole
number of shares

 

A2 - 4



--------------------------------------------------------------------------------

of the Corporation’s Common Stock. Fractions shall be disregarded in connection
with any distribution, but may be accumulated. Notwithstanding anything else
contained herein to the contrary, if the number of Units remaining in the
Director Stock Unit Account is less than 100, then the remaining balance shall
be distributed in a lump sum.

 

8. Adjustments in Case of Changes in Common Stock. If any stock dividend, stock
split, recapitalization, merger, consolidation, combination or other
reorganization, exchange of shares, sale of all or substantially all of the
assets of the Corporation, split-up, split-off, spin-off, extraordinary
redemption, liquidation or similar change in capitalization or any distribution
to holders of the Corporation’s Common Stock (other than cash dividends and cash
distributions) shall occur, proportionate and equitable adjustments consistent
with the effect of such event on stockholders generally (but without duplication
of benefits if Dividend Equivalents are credited) shall be made in the number
and type of shares of Common Stock or other securities, property and/or rights
contemplated hereunder and of rights in respect of Director Stock Units and
Director Stock Unit Accounts credited under the 2003 Plan so as to preserve the
benefits intended.

 

9. Corporation’s Right to Withhold. The Corporation shall satisfy any income tax
withholding obligation arising upon distribution of a Participant’s Stock Unit
Account by reducing the number of shares of Common Stock otherwise deliverable
to the Participant. The appropriate number of shares required to satisfy such
tax withholding obligation in the case of Stock Units will be based on the Fair
Market Value of a share of Common Stock on the day prior to the date of
distribution. If the Corporation, for any reason, cannot satisfy the withholding
obligation in accordance with the preceding sentence, the Participant shall pay
or provide for payment in cash of the amount of any taxes which the Corporation
may be required to withhold with respect to the benefits hereunder.

 

10. Limitation on Eligible Directors. Participation in the 2003 Plan shall not
give any person the right to continue to serve as a member of the Board or any
rights or interests other than as herein provided.

 

11. Beneficiaries.

 

(a) Beneficiary Designation. Upon forms provided by and subject to conditions
imposed by the Corporation, each Participant may designate in writing the
Beneficiary or Beneficiaries (as defined in Section 11(b)) whom such Participant
desires to receive any amounts payable under the 2003 Plan after his or her
death. The Corporation and the Committee may rely on the Participant’s
designation of a Beneficiary or Beneficiaries last filed in accordance with the
terms of the 2003 Plan.

 

(b) Definition of Beneficiary. A Participant’s “Beneficiary” or “Beneficiaries”
shall be the person, persons, trust or trusts (or similar entity) designated by
the Participant or, in the absence of a designation, entitled by will or the
laws of descent and distribution to receive the Participant’s benefits under the
2003 Plan in the event of the Participant’s death, and shall mean the
Participant’s executor or administrator if no other Beneficiary is identified
and able to act under the circumstances.

 

A2 - 5



--------------------------------------------------------------------------------

12. Other Provisions.

 

(a) Irrevocability of Payout Elections. Subject to Section 8 of the 2003 Plan, a
Participant may, subject to the approval of the Committee, prospectively change
an election under Section 7(a) or (b) by a subsequent election that will take
effect at least 12 months after the subsequent election is received by the
Corporation if, in the opinion of counsel to the Corporation, the subsequent
election would not adversely affect the efficacy of deferrals under the Code in
respect of other Participants in the 2003 Plan. Notwithstanding the preceding
sentence, a Participant shall not be permitted to change an election with
respect to any Distribution Subaccount from which benefits have commenced to be
distributed.

 

(b) Notices. Any notices to be given under the terms of the 2003 Plan, these
Terms or a Stock Unit Award Agreement shall be in writing and addressed to the
Corporation at its principal executive office, to the attention of the Corporate
Secretary and to the Participant at the address given beneath the Participant’s
signature on the Stock Unit Award Agreement or to his or her last address of
record in the records of the Corporation.

 

(c) Amendments. The Board shall have the right to amend these Terms in whole or
in part from time to time, subject to Section 8 of the 2003 Plan.

 

(d) Governing Law; Severability. The validity of these Terms or any of its
provisions and provisions of Stock Unit Award Agreements shall be construed,
administered and governed in all respects under and by the laws of the State of
California. If any provisions of these Terms shall be held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
shall continue to be fully effective.

 

(e) Compliance with Laws. The 2003 Plan, these Terms, and the offer, issuance
and delivery of shares of Common Stock through the deferral of compensation
under the 2003 Plan are subject to compliance with all applicable federal and
state laws, rules and regulations (including but not limited to state and
federal securities law) and to such approvals by any listing, agency or
regulatory or governmental authority as may, in the opinion of counsel for the
Corporation, be necessary or advisable in connection therewith. Any securities
delivered under the 2003 Plan shall be subject to such restrictions, and the
person acquiring such securities shall, if requested by the Corporation, provide
such assurances and representations to the Corporation as the Corporation may
deem necessary or desirable to assure compliance with all applicable securities
laws and other legal requirements.

 

(f) Restrictions on Transfer. Neither the Stock Units, nor any interest therein,
nor amount payable or Common Stock deliverable in respect thereof, may be sold,
assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily, other than by will or the laws
of descent and distribution. This restriction on exercise and transfer shall not
be deemed to prohibit, to the extent permitted by the Committee, transfers
without consideration for estate and financial planning purposes. Common Stock
issued upon payment of a Director Stock Unit Account shall be subject to only
such restrictions on transfer as may be necessary or advisable, in the opinion
of legal counsel to the Corporation, to assure compliance with applicable
securities laws.

 

A2 - 6



--------------------------------------------------------------------------------

Schedule 1

 

CATELLUS DEVELOPMENT CORPORATION

 

STOCK UNIT AWARD AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

(DEFERRAL FOR 20       PLAN YEAR)

 

THIS DIRECTOR STOCK UNIT AWARD AGREEMENT (“AGREEMENT”) is dated as of the
             day of                 , 20      , between CATELLUS DEVELOPMENT
CORPORATION, a Delaware corporation (the “Corporation”), and
                                 (the “Participant”).

 

In consideration of the services rendered and to be rendered by the Participant,
the Corporation and the Participant agree as follows:

 

1. Stock Unit Deferral Election. The Participant hereby irrevocably elects to
defer under Section 10 of the Corporation’s 2003 Performance Award Plan (the
“Plan”) the following percentage(s) of the Retainer(s) and/or Meeting Fees that
will become payable to the Participant for services to be rendered during the
year commencing January 1,              (the “Plan Year”) (fill in percentage
and initial your election):

 

Retainer  

            % (Fill in 0%, 25%, 50%, 75% or 100%)

Meeting Fees  

            % (Fill in 0%, 25%, 50%, 75% or 100%)

Chairman’s Retainer  

            % (Fill in 0%, 25%, 50%, 75% or 100%)

 

Such amounts shall be credited in Stock Units in accordance with Section 10 of
the Plan. Capitalized terms not otherwise defined herein shall have the meaning
assigned to such terms in the Plan.

 

2. Timing and Manner of Distribution of Stock Units. Participant hereby further
irrevocably elects to receive a distribution of his or her vested Stock Units
deferred, in accordance with the choice indicated below (check one and initial
the option you choose):

 

¨   _______   A single lump sum deliverable on the January 1 following his or
her termination of service on the Board; or ¨   _______   Substantially equal
annual installments over              [specify number, not to exceed five] years
commencing on the January 1 following his or her termination of service on the
Board; or ¨   _______   A single lump sum deliverable on the earlier of January
1,              [fill in a year that is not less than three years after the Plan
Year 1]or on the January 1 following his or her termination of service on the
Board; or ¨   _______   Substantially equal annual installments over
             [specify number, not to exceed five] years commencing on the
earlier of January 1,              [fill in a year that is not less than three
years after the Plan Year] or on the January 1 following his or her termination
of service on the Board; or

 

S - 1



--------------------------------------------------------------------------------

¨

   _______   A single lump sum deliverable on the later of January 1,
             [fill in a year that is not less than three years after the Plan
Year] or on the January 1 following his or her termination of service on the
Board; or

¨

   _______   Substantially equal annual installments over              [specify
a number, not to exceed five] commencing on the later of January 1,
            [fill in a year that is not less than three years after the Plan
Year] or on the January 1 following his or her termination of service on the
Board.

 

Distributions will be made on or as soon as administratively practicable after
the specified delivery date.

 

3. General Terms. The deferral in and vesting of Stock Units and this Agreement
are subject to, and the Corporation and the Participant agree to be bound by,
the applicable provisions of the Plan, incorporated herein by this reference.
The Participant acknowledges receiving a copy of the Plan and understanding its
applicable provisions. Provisions of the Plan that grant further discretionary
authority to the Corporation, the Board or the Committee shall not create any
rights in the Participant, unless such rights are expressly set forth herein.

 

4. Effect of Agreement. This Agreement shall only be effective with respect to
the Retainer and fees for the Plan Year. The Participant and the Corporation
must enter into a separate Stock Unit Award Agreement in order to provide for
the deferral of any Retainer or Meeting Fees in respect of future calendar
years.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above.

 

CATELLUS DEVELOPMENT CORPORATION

“Corporation”

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

S - 2



--------------------------------------------------------------------------------

PARTICIPANT

 

--------------------------------------------------------------------------------

(Signature)

--------------------------------------------------------------------------------

(Print Name)

--------------------------------------------------------------------------------

(Address)

--------------------------------------------------------------------------------

(City, State, Zip Code)

--------------------------------------------------------------------------------

(Social Security Number)

 

S - 3



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

 

In consideration of the execution of the foregoing Director Stock Unit Award
Agreement, I,                                         , the spouse of the
Participant herein named, do hereby join with my spouse in executing the
Agreement and do hereby agree to be bound by all of the terms and provisions
thereof and of the Plan and the General Provisions.

 

DATED:                      , 20      

 

--------------------------------------------------------------------------------

    Signature of Spouse

 

S - 4